Per Curiam,
This appeal is from a judgment for the plaintiff in an action of trespass to recover damages caused by the pumping of water from a stream that furnished power for the plaintiff’s mill. The assignments of error mainly relate to the sufficiency of the evidence to show the extent of the diminution of the volume of water and *120á causal connection between tbe act of the defendant and the injury complained of. All questions raised by the appeal are satisfactorily disposed of in the opinion of the learned president judge of the Common Pleas, on which we affirm the judgment.
Judgment affirmed.